NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ARTHUR T. BUSSIERE,                              No. 13-15719

               Plaintiff - Appellant,            D.C. No. 1:10-cv-00945-AWI-
                                                 DLB
  v.

CANO, Correctional Counselor II; et al.,         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       California state prisoner Arthur T. Bussiere appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations arising from assaults on him by other inmates. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal for failure to exhaust

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
administrative remedies, and for clear error the district court’s factual findings.

Morton v. Hall, 599 F.3d 942, 945 (9th Cir. 2010). We affirm.

       The district court properly dismissed Bussiere’s claim against defendant

Lopez because Bussiere failed to exhaust administrative remedies or demonstrate

that administrative remedies were effectively unavailable to him. See Woodford v.

Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory

and requires adherence to administrative procedural rules); Morton, 599 F.3d at

946 (explaining that “a grievance suffices if it alerts the prison to the nature of the

wrong for which redress is sought,” and concluding that inmate grievance that did

not refer to an assault was insufficient to put prison officials on notice of prisoner’s

complaint about an assault) (citation and quotation marks omitted); cf. Sapp v.

Kimbrell, 623 F.3d 813, 822-23 (9th Cir. 2010) (exhaustion is not required where

administrative remedies are rendered “effectively unavailable”).

      AFFIRMED.




                                            2                                     13-15719